ROSS, Circuit Judge
(concurring). The bill in this case, rightly construed, does not, in my opinion, show that the complainant, or any of his predecessors in interest, ever had any grant from the pueblo or city of San Francisco, but, on the contrary, that the complainant’s alleged rights to the lot of land in controversy are based entirely upon a possession thereof held by him and his predecessors in interest in hostility to all the world, including the pueblo and city of San Francisco. The bill .does not, therefore, show that the complainant, or any of his predecessors in interest, is, or ever was, a beneficiary of the. decree of confirmation entered in the United States circuit court on the 18th day of May, 18G5, under and pursuant to the act of congress of March 3, 1851. It therefore fails to show any equity in the complainant for the cognizance of a court of equity, and hence the demurrer was properly sustained, and the bill properly dismissed, by the court below.